                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


FO2GO LLC,

                          Plaintiff;

               V.                                Civil Action No . 18-807-RGA

KEEPITSAFE, INC.,

                          Defendant.



                             MEMORANDUM OPINION

Stamatios Stamoulis, STAMOULIS & WEINBLA TT LLC, Wilmington, DE; David R. Bennett,
DIRECTION IP LAW, Chicago, IL, attorneys for Plaintiff.

Melanie K. Sharp, James L. Higgins, and Michelle M. Ovanesian, YOUNG CONAWAY
STARGATT & TAYLOR, LLP, Wilmington, DE; Guy Ruttenberg and Michael Eshaghian,
RUTTENBERG IP LAW, A PROFESSIONAL CORPORATION, Los Angeles, CA, attorneys
for Defendant.




April   lb ,2019
                  -~
                  . DISTRICT JUDGE:

       Currently pending before the Court is Defendant' s Motion to Dismiss the First Amended

Complaint under Rule 12(b)(6). (D.I. 11). The parties have fully briefed the issues. (D.I. 12,

15, 16). After full consideration of the briefing, Defendant's motion is granted-in-part and

denied-in-part.

I.     BACKGROUND

       PlaintiffFO2GO LLC filed suit againstj2 Global, Inc. on May 29, 2018. (D.I. 1). After

discussions between FO2GO and j2 revealed that the correct defendant was KeepltSafe, Inc. ,

FO2GO amended the Complaint to assert patent infringement of U.S. Patent No. 9,935,998 ("the

' 998 patent") against Defendant KeepltSafe. (D.I. 9). The patent-in-suit "relates to digital

cameras that ' include a radio frequency (RF) transceiver for transmitting digital photos to a

remote destination according to user preferences. " ' (D.I. 9111 (quoting ' 998 patent at col.l :16-

19)). KeepitSafe has now moved to dismiss the complaint in its entirety. (D.I. 11)

II.    LEGALSTANDARD

       When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the Court must accept the complaint's factual allegations as true. See Bell At!. Corp. v.

Twombly, 550 U.S . 544, 555-56 (2007). Rule 8(a) requires "a short and plain statement of the

claim showing that the pleader is entitled to relief. " Id. at 555. The factual allegations do not

have to be detailed, but they must provide more than labels, conclusions, or a "formulaic

recitation" of the claim elements. Id. ("Factual allegations must be enough to raise a right to

relief above the speculative level ... on the assumption that all the allegations in the complaint

are true (even if doubtful in fact). "). Moreover, there must be sufficient factual matter to state a

facially plausible claim to relief. Ashcroft v. Iqbal, 556 U.S . 662, 678 (2009). The facial

                                                  1
plausibility standard is satisfied when the complaint's factual content "allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged." Id. ("Where a

complaint pleads facts that are merely consistent with a defendant's liability, it stops short of the

line between possibility and plausibility of entitlement to relief." (internal quotation marks

omitted)).

               The Court of Appeals for the Federal Circuit has addressed the issue of the

sufficiency of a patent infringement complaint on multiple occasions. It seems apparent to me

that the Court's view is that very little is required in order to plead a claim of patent

infringement. For example, in Disc Disease Solutions Inc. v. VGH Solutions, Inc., 888 F.3d

1256 (Fed. Cir. 2018), the Court reversed a district court dismissal of a patent infringement

complaint. In relevant part, the Court of Appeals stated:

       The district court determined that Disc Disease failed to "explain how Defendants'
       products infringe on any of Plaintiffs claims" because it "merely alleges that
       certain of Defendants' products 'meet each and every element of at least one
       claim' of Plaintiffs patents." We disagree. Disc Disease's allegations are
       sufficient under the plausibility standard of Iqbal/ Twombly. This case involves a
       simple technology. The asserted patents, which were attached to the complaint,
       consist of only four independent claims. The complaint specifically identified the
       three accused products-by name and by attaching photos of the product
       packaging as exhibits-and alleged that the accused products meet "each and
       every element of at least one claim of the '113 [or '509] Patent, either literally or
       equivalently." These disclosures and allegations are enough to provide VGH
       Solutions fair notice of infringement of the asserted patents. The district court,
       therefore, erred in dismissing Disc Disease's complaint for failure to state a claim.

Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d at 1260 (citations omitted).

III.    DISCUSSION

        A. Direct Infringement

        KeepltSafe asserts that FO2GO has not adequately pled a plausible claim of direct

infringement because FO2GO "does not allege that KeepltSafe makes, sells, offers for sale, uses,

                                                   2
or imports the hardware elements of the claimed invention." (D.I. 12 at 7). FO2GO argues that

it has adequately pled direct infringement both under Akamai Techs., Inc. v. Limelight Networks,

Inc. , 797 F.3d 1020 (Fed. Cir. 2015) (en bane) and under the "use" prong of§ 271(a) because it

alleges that KeepitSafe employees use the entire SugarSync system on cameras provided by

KeepltSafe. (D.I. 15 at 9).

       I do not understand FO2GO's First Amended Complaint to allege that FO2GO makes,

sells, offers for sale, or imports the entirety of the system claimed in the ' 998 patent. I understand

FO2GO's theory of direct infringement to be that KeepltSafe provides the majority of the

claimed system to the customers, but the customers complete the system when they use the

accused instrumentality. FO2GO states that it has pled direct infringement under Akamai. (D.I.

15 at 9 (citingAkamai , 797 F.3d at 1023)). However, FO2GO misunderstands theAkamai

opinion. The Federal Circuit there held that direct infringement may be found "when an alleged

infringer conditions participation in an activity or receipt of a benefit upon performance of a step

or steps of a patented method and establishes the manner or timing of that performance." Id.

(emphasis added). Akamai does not broaden the scope of direct infringement for system claims.

Centillion Data Systems, LLC v. Qwest Commc 'ns Int'!, Inc., 631 F.3d 1279 (Fed. Cir. 2011) is

the controlling case. In Centillion, the Federal Circuit held that where the customer completes

the system by providing a claim element and installing the software, the software manufacturer

could not be held liable as a direct infringer. Id. at 1288. The Federal Circuit has continued to

positively cite Centillion post-Akamai. Thus, FO2GO has not adequately pled that KeepltSafe

sells or offers to sell the entire infringing system.

        However, to the extent that FO2GO alleges that KeepltSafe makes and uses some

systems by providing the digital camera apparatus to their employees (D.I. 91 18), FO2GO has

                                                    3
sufficiently pled a claim of direct infringement under Centillion. Therefore, I deny KeepltSafe' s

motion as to direct infringement.

        B. Contributory Infringement

        KeepltSafe asserts that FO2GO has failed to properly plead a claim of contributory

infringement because FO2GO has not adequately pled that KeepltSafe (1) had knowledge of the

'998 patent, (2) sells products "especially made" for the combination's infringing use, 3) had

knowledge of the infringing use, (4) provided products with no substantial noninfringing use, or

(5) that the combination product directly infringed. 1 (D.I. 12 at 10-14). FO2GO argues that it

has sufficiently alleged contributory infringement because the allegations in the First Amended

Complaint are more detailed than those in previous litigation on predecessor patents. (D.I. 15 at

15).

        To adequately allege contributory infringement under 35 U.S.C. § 271(c), the complaint

must allege that the defendant: "(1) had knowledge of the patent; (2) sold products especially

made for the combination product's infringing use; (3) had knowledge of the infringing use; (4)

sold products with no substantial noninfringing use; and (5) the combination product directly

infringed." HSM Portfolio LLC v. Fujitsu Ltd., 2014 WL 4468088, at *1 (D. Del. Sept. 9, 2014)

(cleaned up).




1
  KeepltSafe also asserts that the First Amended Complaint is a supplemental pleading under Federal Rule of Civil
Procedure 15(d) and therefore is an improper pleading because FO2GO did not move for permission to file a
supplemental pleading. (D.I. 12 at 11). This is the first time this issue has been raised in front ofme in a patent
case, despite the common practice of amending pleadings to include post-complaint causes of action for indirect
infringement. I do not believe I need to determine whether the pleading is a supplemental pleading or an amended
one. The right to file supplemental pleadings, like amended pleadings, is to be granted liberally. See Micron Tech. ,
Inc. v. Rambus, Inc., 409 F. Supp. 2d 552, 558 (D. Del. 2006). Given the early stage of the case and the common
practice of amending complaints to include post-complaint indirect infringement, I will allow Plaintiffs Complaint
to stand if it otherwise meets the pleading requirements of Rule 8.
                                                          4
       After reviewing the First Amended Complaint, I determine that FO2GO has pied

sufficient facts to allege a facially plausible claim of contributory infringement. (See D.I. 9, 19

(knowledge of the patent),, 23 (especially made for infringing use),,, 19, 22-23 (knowledge of

infringing use),, 23 (product is not suitable for substantial noninfringing use), ,, 20-21

(combination system directly infringed)). FO2GO's factual allegations are more than

boilerplate. The First Amended Complaint describes how the accused product works (D.I. 9,

14) and how direct infringement may occur by a user (id. ,, 20-21). The Complaint also clearly

sets out facts supporting an allegation that the SugarSync system has no substantial

noninfringing use. (Id. , 23 (" [T]he SugarSync accused instrumentality is a system designed for

photos taken on a wireless camera device to be viewed, uploaded, and shared wirelessly to a

server for organization, storage, and distribution using a database, and is therefore not a staple

article or commodity of commerce suitable for substantially noninfringing use.")).

       As to knowledge of the patent and infringing use by the accused product, however,

FO2GO's allegations rely on notice given to KeepltSafe's parent corporation, j2 Global, through

the original Complaint in this action. (Id.,, 19, 22-23 (by reference)). Notice to a parent

corporation, without more, is insufficient to support allegations that the subsidiary had

knowledge of the patent or infringing use. See Varian Med. Sys. , Inc. v. Elekta AB, 2016

WL3748772, at *5 (D. Del. July 12, 2016) (report and recommendation) (bare facts of parent-

subsidiary relationship not enough to impute knowledge to subsidiary). Therefore, I deny

KeepitSafe's motion to dismiss as to the contributory infringement claims from the time after the

FAC was filed and grant the motion as to the time period before the F AC was filed.




                                                  5
        C. Induced Infringement

        KeepitSafe asserts that FO2GO fails to adequately plead induced infringement because it

failed to allege the existence of direct infringement, that KeepitSafe had knowledge of the ' 998

patent, that KeepitSafe knew or should have known that another' s acts would result in direct

infringement, and that KeepitSafe had the specific intent to induce infringement. (D.I. 12 at 15).

FO2GO argues that it has sufficiently alleged induced infringement because the allegations in the

First Amended Complaint are more detailed than those in previous litigation. (D.I. 15 at 15).

        To plead a claim of induced infringement under § 271 (b), the complaint must allege that

(1) there has been direct infringement, (2) the defendant knowingly induced infringement, and

(3) the defendant possessed the intent to encourage another' s infringement. See MEMC Elec.

Materials, Inc. v. Mitsubishi Materials Silicon Corp. , 420 F.3d 1369, 1378 (Fed. Cir. 2005). To

sufficiently plead the "knowingly induced" element, the complaint must allege the defendant had

knowledge of the patent and knew that the induced acts constituted patent infringement. Global-

Tech Appliances, Inc. v. SEE SA. , 563 U.S. 754, 766 (2011); Mallinckrodt, Inc. v. E-Z-Em Inc.,

670 F. Supp. 2d 349, 354 (D. Del. 2009).

         After reviewing the First Amended Complaint, I determine that FO2GO has adequately

pled a claim of induced infringement. (Se e D.I. 9 at~~ 20-21 (direct infringement)2, ~ 19

(knowledge of the patent), ~~ 19, 22-23 (knowledge that induced acts constituted patent

infringement),    ~~   21-22 (intent to encourage infringement)). FO2GO has sufficiently pled direct

infringement by users of the SugarSync accused instrumentality. As addressed previously,

FO2GO has adequately pled that KeepltSafe had knowledge of the patent and knowledge that


2
  While FO2GO does not mention the "server communication device" element by name, I take the factual
allegations in ,r 20 to support infringement of that element. (D.I. 9 ,r 20). Similarly, I understand the factual
allegations in ,r 15 to support the presence of a database sorting recipient code data for direct infringement.
                                                            6
induced acts constituted patent infringement after the filing of the First Amended Complaint.

Finally, I determine that FO2GO has provided sufficient factual allegations to plausibly allege

intent to induce. (Id.   ,r 22).   Therefore, I deny KeepitSafe's motion to dismiss as to induced

infringement after the filing of the First Amended Complaint and grant the motion as to a claim

for induced infringement before it was filed.

       D. Pre-Suit Damages

        Finally, KeepltSafe asserts that FO2GO has failed to state a claim for patent infringement

seeking pre-suit damages because it has failed to make an affirmative statement regarding notice

or marking. (D.I. 12 at 17). FO2GO asserts that it has made an affirmative statement of

constructive notice and has thereby satisfied the pleading requirement for pre-suit marking. (D.I.

15 at 24).

        I agree with FO2GO. " [A]t the pleading stage it is sufficient to allege that the accused

infringer had knowledge of the asserted patents." Applied Materials, Inc. v. Muto Tech. , Inc.,

2018 WL 4999972, at *3 (W.D. Tex. Sept. 5, 2018). FO2GO has alleged that KeepltSafe had

"constructive notice by operation of law." (D.I. 9 ,r 26). I therefore conclude that FO2GO has

adequately raised the issue of pre-suit damages at the pleading stage.

IV.     CONCLUSION

        For the foregoing reasons, Defendant' s motion to dismiss is granted-in-part and denied-

in-part. As Plaintiff has requested leave to amend (D .I. 15 at25), and Defendant has not opposed

this request, I will grant Plaintiff leave to amend or supplement the Complaint.

        An accompanying order will be entered.




                                                      7
